The appellants, who were plaintiffs below, Mrs. Mary Parker, Mrs. M.E. Hale, and W.T. Smith, brought this action of trespass to try title to the land described, against the appellee, D.L. Newberry, on September 3, 1891. The plaintiffs claimed title as the heirs of John P. Smith, the patentee. The land, consisting of 320 acres, was granted by the State by virtue of a bounty land certificate issued to said Smith by the Adjutant-General, J.S. Gillette, through his assignee, Benjamin Graves, on October 2, 1854. The Commissioner of Claims indorsed on the certificate the following: "Registered and approved for the benefit of John P. Smith, original assignee, April 4, 1857." The patent issued to said Smith on January 12, 1888.
The defendant, D.L. Newberry, pleaded not guilty, and the statute of limitations of five years under a deed duly registered, etc. He also pleaded an outstanding title in James B. Beek, and title in himself thereunder "by prescription." *Page 430 
The cause was tried by the court, and judgment was rendered against all of the plaintiffs except Mrs. M.E. Hale, against whom the statute of limitations did not run by reason of her marriage. She recovered five-twelfths of the land, and the appellee the remainder, under his plea of limitation. Both parties appeal.
The first question raised has reference to the sufficiency of the conveyance under which Newberry claims to support his plea of limitation, and the sufficiency also of his possession. There are other questions raised which will be considered in the order presented. Recurring to the first mentioned, we think that the rule that a purchaser who takes only such interest as is conveyed by a quitclaim deed technically can not under that character of conveyance be protected as a purchaser in good faith, etc., has no application where such deed is made the basis of the five years plea of limitation. Notice, good faith, and the payment of a valuable consideration are important elements, and may become vital in a controversy where title is asserted under a quitclaim deed between parties deraigning their rights from a common vendor. They can not be relied on to support limitation, and form none of the elements of that plea.
The character of the instrument would be unimportant if it be valid, and not void, as a conveyance, and belongs to that class of written instruments. The essential requisites of a deed necessary as the foundation of the plea are, that it shall, "by its own terms, or with such aid as the law requires, assume and purport to operate as a conveyance." Wofford v. McKinna,23 Tex. 43. It is not necessary that it shall emanate from one having title, or that it shall convey the title. Id. The instrument in this case, the conveyance from Beasley to Newberry, has all of the constituent parts of a complete deed.
Having disposed of this assignment, we come to the question of the sufficiency of appellee's possession. His testimony shows that in March, 1886, he purchased the land involved in this suit from Beasley, together with two other tracts — the Allen 320 acres tract, and the Heald 640 acres survey. All of these tracts, which were adjoining surveys, were embraced in the deed executed by Beasley, and aggregated 1280 acres. When purchased they were in an inclosure made by the owners of lands surrounding appellee. This inclosure contained, in addition to appellee's 1280 acres tract, two tracts of 1280 acres each, belonging to Nelson and Roberts, respectively, and a 320 acres tract of one Grover, making 4160 acres, besides appellee's. He commenced the construction of a fence in July, 1886, which he completed in October, 1886, which separated his tract from those mentioned, except the 320 acres Grover survey, which was also included in his inclosure. Grover sold this tract to one Maley, who, with appellee, used the pasture for grazing stock, each respecting the other's rights. The land was *Page 431 
used only for this purpose, and appellee claimed adversely to the world from the date of his purchase. James O. Taylor testified, that the 1280 acres tract the appellee bought from Beasley was in 1882 inclosed in a larger pasture, consisting of about 7000 acres, by a fence constructed by witness together with other owners of lands lying within said pasture. He had an understanding with Beasley at that time to the effect that he would inclose and use the land, making no claim to the fence, but paying nothing for the use of the land, and that Beasley might sell when he desired to do so. The land was used by the owners respectively for grazing stock.
A careful examination of the facts authorizes the conclusion that we can not disturb the judgment on the ground that it is without evidence to sustain it. Newberry's possession commenced in July, 1886. This suit was brought in September, 1891. If his testimony is relied on exclusively, it can not be said that it does not show five years adverse possession prior to September 30, 1891. When connected with Taylor's possession, which commenced in 1882, there can, of course, be no doubt on this point. It is not stated in positive terms by Taylor that he continued in possession from 1882 until Newberry entered into possession. But he does state facts which are tantamount to this, and certainly authorized the trial judge to so infer. He testified, that there was a contract or understanding between Beasley and himself that he could use the pasture in which this land was situated until he (Beasley) sold it, and that this was the character of his possession. Beasley sold it in March, 1886, to appellee, who went into possession. If he was in possession up to the sale by Beasley, and appellee's possession commenced with that sale, the continuity of the possession was clearly unbroken. The fact that other parties may have been in possession of the separate tracts of land included within the fence or inclosure, and that their stock may have grazed on the land of appellee, and that thus there may have been a concurrent use of the same by others, would not militate against the exclusiveness in a legal sense of his possession, nor make it the less adverse in its character. Especially is this so where that use or concurrent enjoyment of it by others was in subordination to appellee.
The judgment of the court was in favor of Mrs. M.E. Hale for five-twelfths of the land, or about 133 acres, upon the theory that the certificate was the separate property of her father, John P. Smith. There was no error in this. The certificate, it is true, was issued to Smith in 1854, which was subsequent to his marriage. But the recitals in the certificate show that it was issued for services rendered by Smith in the army of the Republic, in 1836 and 1837, which was two years prior to his marriage with appellant, Mrs. Parker. The right to the certificate having accrued to him before his marriage, which occurred in 1839, it *Page 432 
was not affected by the issuance of the certificate, which was the evidence of the right, after his marriage. It constituted a part of his separate property.
The evidence offered by the appellee failed to establish an outstanding title in Beck.
The certificate in this case, No. 1759, was issued for services rendered by John P. Smith in the army of the Republic of Texas, to his assignee Benjamin Graves, October 2, 1854. This assignment was repudiated by the Commissioner of Claims, as appears from his indorsement thereon, April 2, 1857, "registered and approved for the benefit of John P. Smith, original assignee." The patent issued to Smith by virtue of the above bounty warrant, in January, 1888. It appears from the field notes of the survey that the survey was made for Graves in March, 1855. There was a conveyance by Graves of the land to James B. Beck, of Kentucky, in June, 1856. In this connection it was proposed to prove by the witness Beasley, that he "bought the land at tax sale in 1882, was informed that Beck owned it, and wrote him that he could redeem it, but Beck failed to do so, although he claimed the land. This testimony was offered by the appellee for the purpose of showing an outstanding title in James B. Beck to the land, and that he held this title by prescription.
The only evidence tending to show that the certificate or bounty warrant bad been sold and transferred by Smith to Graves was the recital on the face of the certificate, and the fact that it appeared from the field notes that the survey was made for Graves. There could have been no sale and delivery of it by Smith to Graves, because the former died eight years before its issuance. The effect of the recital on its face, showing that it was issued to Graves as assignee, was destroyed by the indorsement of the Commissioner of Claims, in April, 1857, approving it for "the benefit of John P. Smith, original assignee," which, under the Act of 1856 authorizing that officer to pass on the genuineness of such assignments, amounted to a repudiation of the assignment or a finding against it. Sayles' Early Laws, art. 2542. While this action of the Commissioner was not, it has been held, conclusive as to the assignee, in view of the legislation on that subject, together with the issuance of the patent to the original grantee, it was sufficient to preclude the court from presuming, "from mere lapse of time," that there had been a legal transfer of the certificate. Walker, v. Caradine,78 Tex. 493. The only circumstance on which the presumption of a transfer could be based in this case would be the fact that the field notes of the survey recited that it was made for Graves. This alone, we are of opinion, would be no more sufficient as a predicate for the presumption of a lawful transfer than the lapse of time in the case, cited. In either case the fact must be presumed. The proof supporting *Page 433 
the presumption is not stronger in this case than in the case referred to.
Our conclusion is, that there was no proof of a valid transfer of the certificate to Graves; and this being so, the defendant failed to establish his plea of an outstanding title.
We think the judgment should be affirmed.
Affirmed.
Adopted February 16, 1892.